1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RICHARD L. WHITE,

 3       Petitioner-Appellee,

 4 v.                                                 NO. 28,273

 5 TERRI WHITE,

 6       Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Angela J. Jewell, District Judge

 9 Joyce M. Gentry
10 Albuquerque, NM

11 for Appellee

12 Terri White
13 Rio Rancho, NM

14 Pro Se Appellant

15                          MEMORANDUM OPINION

16 FRY, Chief Judge.

17       Summary affirmance was proposed for the reasons stated in the calendar notice.

18 No memorandum opposing summary affirmance has been filed, and the time for doing

19 so has expired.

20       Affirmed.

21       IT IS SO ORDERED.
1
2                           CYNTHIA A. FRY, Chief Judge

3 WE CONCUR:


4
5 MICHAEL D. BUSTAMANTE, Judge



6
7 MICHAEL E. VIGIL, Judge




                                 2